Citation Nr: 0324313	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from February 2, 1945 
to August 11, 1945. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim for service connection for psychoneurosis, hysteria, 
including hysterical loss of voice.
 
  
FINDINGS OF FACT

1.  An unappealed RO decision in January 1949 severed the 
veteran's prior-granted service connection for 
psychoneurosis, hysteria, including hysterical loss of voice.

2.  Evidence submitted subsequent to the January 1949 was not 
previously submitted to agency decision makers, is not 
cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  This evidence 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The RO's January 1949 decision which severed service 
connection for psychoneurosis, hysteria, including hysterical 
loss of voice is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.105(d), 20.302 (2002).
 
2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a psychiatric 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's February 1945 service induction examination 
report indicated no psychiatric or neurological symptoms.  
Under "psychiatric diagnosis" and "neurological diagnosis" 
for the veteran, the report showed "normal" in each 
category.  The veteran was found physically and mentally 
qualified for general military service.  

A June 1945 service treatment record showed that the veteran 
was hospitalized.  He related that he became dizzy and 
experienced severe heart pain while running around a trench 
during basic training.  The veteran also related that he was 
frightened of the needles during his service induction shots.  
When he tried to push the tetanus needle away, he claimed 
that a corporal became angry and injected him with six times 
the normal dose.  The next day, the veteran could not speak 
above a whisper, and he claimed that he could taste alcohol 
(the injection fluid from the needle) in his mouth.  The 
veteran was diagnosed with hysterical aphonia.  A physical 
examination given in June 1945 revealed normal cranial 
nerves, no pathological reflexes or signs present and 
sensation intact.

The August 1945 service discharge report indicated that the 
veteran was unfit for military service because of 
psychoneurosis, hysteria, severe, chronic.  The report 
further indicated that the veteran had a history since early 
childhood of marked emotional instability.  According to an 
August 1945 rating decision, service connection was granted 
to the veteran for his nervous condition, characterized as 
hysteria conversion, manifested by loss of voice (aphonia).  

A March 1948 social adjustment investigation revealed that 
the veteran's alleged loss of voice or general nervous 
condition would not prevent him from making a reasonably good 
social or industrial adjustment.  An August 1948 VA physical 
and neuropsychiatric exam indicated that the veteran had no 
symptoms of a psychoneurosis, with no aphonia present and no 
symptoms of a conversion reaction of any type.  No 
neuropsychiatric disorder was found.  In January 1949, 
service connection for the veteran's nervous condition was 
severed.  The RO determined that the August 1945 rating 
decision involved clear and unmistakable error because the 
veteran manifested symptoms of a nervous condition prior to 
service, with no evidence of an increase in severity in 
service.

Two lay statements were submitted in January 1949 to 
demonstrate that the veteran's nervous condition was 
aggravated in service.  A subsequent January 1949 rating 
decision confirmed and continued the non-service connection 
of the veteran's nervous condition.  No new and material 
evidence was presented showing that his nervous condition was 
aggravated by military service.  

A statement was submitted from Dr. B. R. in September 1970.  
The physician stated that he had treated the veteran on many 
occasions over the past thirteen years, and found him to be 
extremely nervous and tense.     

The veteran subsequently sought to reopen his claim in August 
2001.  A VA examination was performed on the veteran in 
September 2001.  He complained at the time of sinus and ear 
problems and problems with his nerves.  The examining 
doctor's medical impression was that the veteran had hearing 
loss.  Private medical records were submitted in October 
2001.  The veteran was evaluated for chest pain and "coffee 
ground" emesis.  The physician concluded that his heart size 
was normal and his lungs appeared to be free of active 
disease.    

The veteran's request to reopen his claim due to new and 
material evidence was denied in February 2002.  The decision 
proclaimed that the September 2001 VA medical records and 
October 2001 private records were negative of any complaints, 
treatments or diagnosis of a nervous condition.  The RO 
concluded that both sets of records were not material to the 
veteran's claimed nervous disorder.  






Analysis

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claim, which was received at the 
RO in September 2001.

Under 38 C.F.R. § 3.156 (a) (2002), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In January 1949, the RO issued a rating decision that severed 
the veteran's service connection for psychoneurosis, 
hysteria, including hysterical loss of voice.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2002).  
 



It is determined that the veteran has submitted new and 
material evidence since this January 1949 decision in order 
to reopen his claim.  Since that time, the veteran underwent 
private medical treatment with Dr. B. R.  In a September 1970 
statement, the physician related that he had been caring for 
the veteran for the past 13 years.  During this time, the 
physician had found the veteran to be extremely nervous and 
tense, and that he had treated the veteran on many occasions 
for this condition.  Furthermore, the veteran complained of 
problems with his nerves in a September 2001 VA Examination.  
This September 1970 statement and September 2001 VA Exam 
evidence is not cumulative and redundant.  Since the above 
evidence suggests that the veteran may have a current nervous 
condition and that he may have aggravated a pre-existing 
nervous condition while in service, the newly received 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the claim.  Thus, it is material to the 
veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a psychiatric condition, the 
veteran's claim is reopened.


REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a psychiatric disability was reopened 
on the basis that new and material evidence had 
been submitted.  The next step is to address the question of 
whether service connection is warranted.  
 




Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, a September 1970 statement from the veteran's 
physician, Dr. B. R., indicated that he treated the veteran 
from 1957 to 1970, and that he found the veteran during this 
time to be extremely nervous and tense.  The veteran also 
complained of problems with his nerves in a September 2001 VA 
examination.  
Service treatment records from June 1945 indicate that the 
veteran was frightened of the needles during his service 
induction shots, and could not speak above a whisper the 
following day after receiving his shots.  The veteran was 
diagnosed with hysterical aphonia in June 1945.  The veteran 
was discharged in August 1945 as unfit for military service 
because of psychoneurosis, hysteria, severe, chronic.  

However, the veteran has not been given a VA examination to 
determine whether any current psychiatric disorders are the 
result of injury in service, or whether a 
pre-existing condition was aggravated by military service.  
The RO should arrange for a VA examiner to examine the 
veteran and comment on whether any current psychiatric 
disorders are related to service.  

Furthermore, it does not appear that the RO obtained all of 
the veteran's medical records from VAMC Oklahoma City.  The 
RO obtained a consent form, signed by the veteran in October 
2001, to have medical records from VAMC Oklahoma City 
released to the VA.  According to the consent form, the 
veteran was treated at VAMC Oklahoma City from 1978 to 2001.  
The RO requested treatment records from VAMC Oklahoma City 
covering September 2000 to September 2001.  The RO received 
partial treatment records dated September 2001.  However, 
review of the claims file does not show evidence of an 
attempt to secure VAMC Oklahoma City records from 1978 
through August 2000.   

Pursuant to Littke v. Derwinski, 1 Vet. App 90 (1990), the RO 
should obtain the remaining treatment records from VAMC 
Oklahoma City from 1978 through August 2000.  This should be 
done in conjunction with the veteran's claim of service 
connection for a psychiatric disability.       

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.	The RO should obtain all relevant medical 
records 
from 1978 through August 2000 from VAMC Oklahoma 
City.

2.  The veteran should be scheduled for a 
VA examination for his psychiatric 
condition.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all psychiatric disorders 
that might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all psychiatric 
disorders, the veteran currently 
has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

c.  What psychiatric disorders did 
the veteran have when he started 
active duty in February 1945?  
(Please list the diagnoses in the 
most precise medical terms 
feasible.)
 
d.  What psychiatric disorders did 
the veteran have at the end of his 
active service in August 1945?  
(Please list the diagnoses in the 
most precise medical terms 
feasible.)
 
e.  If any of the disorders that the 
veteran had in February 1945 were 
the same disorders that the veteran 
had in August 1945, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for a psychiatric 
disability.  In the event that the claim 
is not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a psychiatric disability 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer 
a condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 



